HATHAWAY, Judge,
dissenting:
The Arizona Constitution, Art. 18, § 8 provides that:
The Legislature shall enact a Workmen’s Compensation Law ... by which compensation shall be required to be paid to any such workman, in case of his injury and to his dependents, as defined by law, in case of his death ... arising out of and in the course of, such employment____
I cannot agree with the majority’s position that James, having voluntarily elected coverage under the Arizona worker’s compensation law has thereby precluded any remedy to his dependents at the time of his death. Assuming that the injuries sustained in his employment culminated in his death, a substantial period of time after the initial injury, a factor which petitioners were precluded from developing, it would appear that a definition of dependents which, at the time of death, abrogates the remedial purpose of Art. 18, § 8 of the Arizona Constitution must fail. See Alvarado v. Industrial Comm’n, 148 Ariz. 561, 716 P.2d 18 (1986). Although Arizona case law has resolved the issue against petitioners on the basis of the statutory definition of dependents, I believe Alvarado has addressed the constitutionality question. I would follow its lead to effectuate the remedial purpose of worker’s compensation.